Title: To Benjamin Franklin from Gaspard-Louis de Franchessin, 7 July 1777
From: Franchessin, Gaspard-Louis de
To: Franklin, Benjamin


Monsieur
A aeir [Aire] le 7 juillet 1777
Mon frere, nommé franchessin ou desprée, jentilhomme francois, capitaine a la suite du regiment de rouergue, chevalier de St. Louis, a l’occasion de la defense du chateau de Cracovie en pologne, dans l’intention de servir dans les armees du congres de l’amerique, s’est embarqué pour philadelphie, au courant de mars mill cepcent soixante et seise. Un officier a notre service a St. dominigue, ayant en datte du six avril dernier, mandé qu’il avoit apri que M. le chevalier de franchessin devoit avoir etté chargé d’une commision ou depeche en france; du secret dont je le connoit, il seroit posible qu’il y vaint [vint] sans m’en informer; ce qui me fait, Monsieur, oser m’adresser a vous, pour vous suplier si cela etoit, de vouloir me rendre le service, de luy faire scavoir s’il n’y a de raisons qui s’i opose, qu’il m’ecrive et au cas que vous fussiez informé de son sort et de son ettat, en votre continent, me faire la grace de me le mander si vous m’honorez d’une reponse. Je suis avec respect, Monsieur, votre tres humble et tres obeisent serviteur
Franchessincapitaine au regiment dechampagne en garnison a aeir en artois
